Rule 497(e) Registration No. 033-69804 1940 Act File No. 811-08062 SUPPLEMENT DATED AUGUST 29, 2016 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED JULY 31, 2016 OF Nicholas Equity Income Fund, Inc. THIS SUPPLEMENT UPDATES THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION. PLEASE READ AND KEEP IT TOGETHER WITH YOUR COPY OF THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFOMARTION FOR FUTURE REFERENCE. The purpose of this supplement is to notify the shareholders of Nicholas Equity Income Fund, Inc. (the “Fund”) with deep and sincere regrets that Mr. Albert O. Nicholas passed away on August 4, 2016. He was very hard working, diligent, humble, and generous. Effective immediately, Mr. Michael L. Shelton is the Lead Portfolio Manager of the Nicholas Equity Income Fund, Inc. and David O. Nicholas is the Portfolio Manager of the Fund. The information regarding the previous portfolio manager found in the following sections of the prospectus dated July 31, 2016 is deleted and replaced with the following effective August 29, 2016. PART A: INFORMATION REQUIRED IN THE PROSPECTUS: 1. The section “SUMMARY Portfolio Managers” on page 4 of the prospectus is revised and restated as follows: Portfolio Managers Mr. Michael L. Shelton is the Lead Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. Shelton is a Vice President of the Fund and has been the Lead Portfolio Manager of the Fund since August 2016. He formerly served as the Co-Portfolio Manager of the Fund from April 2011 to August 2016, and has been employed by the Adviser since 2006. Mr. David O. Nicholas is the President of the Fund and has been Portfolio Manager of the Fund since August 2016. He formerly served as the Co-Portfolio Manager of the Fund from July 2001 to April 2008. 2. The first paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 12 of the prospectus is revised and restated as follows: Mr. Michael L. Shelton is the Lead Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. Shelton was the Co-Portfolio Manager of the Fund from April 2011 to August 2016. Mr. Shelton also serves as the Portfolio Manager to another fund managed by the Adviser, and has been employed by the Adviser since 2006, and is a Chartered Financial Analyst and a Certified Public Accountant. In August 2016, Mr. David O. Nicholas became Portfolio Manager of the Fund. Mr. Nicholas was the Co-Portfolio Manager of the Fund from July 2001 to April 2008. Mr. Nicholas is President of the Fund, a Director of the Adviser and the President, Chief Executive Officer and Chief Investment Officer of the Adviser. Mr. Nicholas also serves as a Lead Portfolio Manager or Portfolio Manager to other funds managed by the Adviser, and is a Chartered Financial Analyst. 3. The last paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 12 of the prospectus is revised and restated as follows: David O. Nicholas is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. Part B: INFORMATION REQUIRED IN THE STATEMENT OF ADDITIONAL INFORMATION: 1. The last paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 16 of the statement of additional information is revised and restated as follows: David O. Nicholas, President and Portfolio Manager and of the Fund, is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. Michael L. Shelton, Vice President and Lead Portfolio Manager of the Fund, is an employee of the Adviser. David L. Johnson is Executive Vice President of the Fund and Executive Vice President of the Adviser. He is an uncle of David O. Nicholas. Lynn S. Nicholas, Senior Vice President of the Fund, is Senior Vice President of the Adviser. Lynn S. Nicholas is the sister of David O. Nicholas. Lawrence J. Pavelec, Senior Vice President and Secretary of the Fund, is Senior Vice President, Secretary and Chief Operating Officer of the Adviser. Candace L. Lesak, Vice President of the Fund, is an employee of the Adviser. Jennifer R. Kloehn, Senior Vice President, Treasurer and Chief Compliance Officer of the Fund, is Senior Vice President, Treasurer, Chief Financial Officer and Chief Compliance Officer of the Adviser. K. Thor Lundgren, 100 E. Wisconsin Avenue, Milwaukee, Wisconsin, is a Director of the Adviser. Mr. Lundgren is a partner with the law firm of Michael Best & Friedrich LLP, Milwaukee, Wisconsin, legal counsel to the Fund and the Adviser. In addition, effective August 1, 2016, Mr. Robert H. Bock submitted his bona fide resignation as a Director of the Fund and Mr. John A. Hauser was appointed by the remaining independent directors to the Fund’s Board of Directors. Accordingly, all references to Mr. Bock in the Statement of Additional Information are deleted and should be disregarded in their entirety. 2. On page 16, the entries for Albert O. Nicholas and Robert H. Bock in the second and third paragraphs of the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGERS OF THE FUND” are deleted in their entirety and the following entry for Mr. John A. Hauser has been added. Mr. John Hauser has extensive business experience, including experience related to banking, investment management and financial matters. To reflect the changes in board membership and changes to officer appointments, the biographical table appearing in the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGERS OF THE FUND” is deleted in its entirety and replaced with the following table. The pertinent information about the Fund's officers and directors is as of August 29, 2016. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years DISINTERESTED DIRECTORS John A. Hauser, 57 Director (1), Since Senior Vice President – 4 None August Director of Wealth Services, 2016 Nicolet Bank, April 2016 to present. Prior to its acquisition by Nicolet Bank in April 2016, Mr. Hauser served in various senior management roles for Baylake Bank from 1984 to 2008 and from 2009 to April 2016. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years Timothy P. Reiland, 60 Director (1), 14 years Private Investor, Chairman 5 None and Chief Financial Officer, Musicnotes, Inc., October 2001 to present. Investment Analyst from 1987 to October 2001, Tucker Anthony Incorporated, a brokerage firm for its division Tucker Anthony Cleary Gull. Prior to its acquisition by Tucker Anthony in November 1998, Cleary Gull was known as Cleary Gull Reiland and McDevitt Inc. He is a Chartered Financial Analyst. Jay H. Robertson, 64 Director (1), 12 years Private Investor, April 2000 6 None to present. Chairman of the Board of Robertson-Ryan and Associates, Inc., an insurance brokerage firm from 1993 to March 2000. OFFICERS David O. Nicholas, 55 President Annual, President, Chief Executive N/A N/A and 23 years Officer (since August 2016), Portfolio Chief Investment Officer Manager and Director, Nicholas Company, Inc., the Adviser to the Fund and employed by the Adviser since 1986. He has been Portfolio Manager for, and primarily responsible for the day-to- day management of the portfolios of Nicholas II, Inc. and Nicholas Limited Edition, Inc. since March 1993 and Portfolio Manager of the Fund and Lead Portfolio Manager of Nicholas Fund, Inc. since August 2016. He served as Co-Portfolio Manager of the Fund from July 2001 to April 2008. He is a Chartered Financial Analyst. David L. Johnson, 74 Executive Annual, Executive Vice President, N/A N/A Vice 23 years Nicholas Company, Inc., the President Adviser to the Fund, and employed by the Adviser since 1980. He is a Chartered Financial Analyst. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years Lynn S. Nicholas, 60 Senior Vice Annual, Senior Vice President, N/A N/A President 23 years Nicholas Company, Inc., the Adviser to the Fund, and employed by the Adviser since September 1983. She is a Chartered Financial Analyst. Lawrence J. Pavelec, 57 Senior Vice Annual, Senior Vice President (since N/A N/A President 12 years April 2003), Secretary and and Chief Operating Officer Secretary (since August 2016), Nicholas Company, Inc., the Adviser to the Fund, and employed by the Adviser since April 2003. He is Portfolio Manager for and primarily responsible for the day-to-day management of the portfolio of Nicholas High Income Fund, Inc., since April 2008. He served as Co-Portfolio Manager of Nicholas High Income Fund, Inc. from April 2003 until April 2008. He is a Chartered Financial Analyst. Candace L. Lesak, 58 Vice Annual, Employee, Nicholas N/A N/A President 23 years Company, Inc., the Adviser to the Fund, since February 1983. She is a Certified Financial Planner. Michael L. Shelton, 44 Vice Annual, Employee, Nicholas N/A N/A President 5 years Company, Inc., the Adviser and Lead to the Fund, since July 2006. Portfolio He has been Lead Portfolio Manager Manager for and primarily responsible for the day-to- day management of the portfolio of the Fund since August 2016 and Portfolio Manager of Nicholas Fund, Inc. since August 2016. He served as Co-Portfolio Manager of the Fund from April 2011 to August 2016. He is a Chartered Financial Analyst and Certified Public Accountant. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years Jennifer R. Kloehn, 43 Senior Vice Annual, Senior Vice President, N/A N/A President, Since Treasurer, Chief Financial Treasurer August Officer (since August 2016) and Chief 2016 and and Chief Compliance Compliance May 2016 Officer (since May 2016), Officer Nicholas Company, Inc., the Adviser to the Fund. Compliance Officer and Assistant Vice President, Nicholas Company, Inc., July 2004 to April 2016. She is a Certified Public Accountant. (1) Until duly elected or re-elected at a subsequent annual meeting of the Fund.
